Fourth Court of Appeals
                               San Antonio, Texas
                                      July 25, 2018

                                   No. 04-18-00237-CR

                                Flanzo Lafonte TOWNES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR0764
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

      The Appellant’s Motion to Access Appellate Record is hereby GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court